EXHIBIT 10.2


 


AGREEMENT


 

This Agreement dated as of January 18, 2006 (the “Agreement”) is by and between
Denys Gounot (“Gounot”) and Superior Essex Inc. (together with its subsidiary,
affiliated and associated companies, “SEI”).

 

WHEREAS, SEI and Nexans have elected Gounot to serve as Chair of Essex Nexans
Europe SAS, the holding company for SEI’s magnet wire joint venture in Europe
with Nexans (together with its subsidiary, affiliated and associated companies,
“Essex Nexans”);

 

WHEREAS, SEI desires to set forth certain terms related to fees and expenses
incurred in connection with such service as chair;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.  Fees and Expenses.

 

(a)                          The parties acknowledge that SEI has entered into
an agreement with DG Network, an entity owned by Gounot, pursuant to which DG
Network shall receive a fee of $150,000 per year, payable in equal monthly
installments in advance, for providing consulting services and payment to Gounot
for serving as Chair of Essex Nexans and for reimbursement of expenses in
connection with provision of consulting services.

 

(b)                         The parties acknowledge that Gounot will be
reimbursed by Essex Nexans for the reasonable travel and living expenses
actually incurred by Gounot as Chair while Gounot is away from his normal place
of residence or business and for out-of-pocket expenses in accordance with
applicable Essex Nexans policies and procedures.

 

(c)                          In addition to such fees and expenses, Gounot shall
receive 3,000 shares of SEI restricted common stock, vesting on December 31,
2006, on substantially the same terms and conditions as provided for shares
provided to directors of SEI for 2005.  In the event that Gounot ceases to be
Chair of Essex Nexans for any reason prior to vesting, a pro rata portion of
such shares of restricted stock shall vest.

 

2.  Term as Chair; Relationship of Parties.  Gounot acknowledges that his term
as Chair is at the election of the shareholders of Essex Nexans and nothing
herein provides any rights or agreements to continue as Chair or director of
Essex Nexans or SEI.  Gounot acknowledges that he is not an employee or
part-time employee of SEI or Essex Nexans and that he shall not represent
himself as, act or purport to act as or be deemed to be the agent,
representative, employee or servant of SEI.

 

3.                               Assignment.  Gounot shall not (by operation of
law or otherwise) assign his rights or delegate his performance hereunder, in
whole or in part, without the prior written consent of SEI, and any attempted
assignment or delegation without such consent shall be void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto

 

--------------------------------------------------------------------------------


 

and, except as regards personal services, shall be binding upon and inure to the
benefit of the successors, assigns, personal representatives, executors and
administrators of the parties hereto.

 

4.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Georgia,
United States of America (without regard to the conflict of laws principles
thereof).

 

 

 

 

SUPERIOR ESSEX INC.

 

 

 

 

 

By:

/s/ Stephen M. Carter

 

 

 

 

 

 

DENYS GOUNOT

 

 

 

 

 

By:

/s/ Denys Gounot

 

 

2

--------------------------------------------------------------------------------